MEMORANDUM **
Plaintiff Jeffrey Sutton appeals the district court’s order granting partial summary judgment in favor of Defendant on Plaintiffs race discrimination claim under Revised Code of Washington section 49.60.030(l)(a). He also appeals the district court’s decision to impose sanctions on his counsel.
With respect to summary judgment on the race discrimination claim, on de novo review, we affirm for the reasons stated by the district court in its written order. In particular, we note that Glenn’s racial reference to Plaintiff was a single isolated remark that, in all the circumstances revealed on this record, is insufficient to give rise to an inference of discrimination.
With respect to the imposition of a monetary sanction, we hold that the district court did not abuse its discretion under its inherent powers. At the hearing on the order to show cause, Plaintiffs lawyer specifically stated that a fíne was an appropriate sanction for his act of signing Cogan’s name to the affidavit, which was in violation of 28 U.S.C. § 1746. Moreover, the district court found that counsel’s conduct had “degrade[d] the whole concept of • • • making true representations to the Court” and that his conduct had created substantial burdens for the court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.